DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/04/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to the Abstract as set forth in the Non-Final Rejection filed 10/14/21 is overcome by the Applicant’s amendments.

4.	The objection to Claims 1-9 as set forth in the Non-Final Rejection filed 10/14/21 is overcome by the Applicant’s amendments.

5.	The objection to Claim 4 as set forth in the Non-Final Rejection filed 10/14/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1-9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/14/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 7-9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a overcome by the Applicant’s amendments.

Examiner’s Note
8.	The Office has relied upon national phase publication US 2015/0218163 A1 as the English equivalent of WIPO publication WO 2014/175627 A1 (herein referred to as “Park et al.”).

Claim Objections
9.	Claim 3 is objected to because of the following informalities:  the claim fails to conclude with a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
	The claim, which is dependent on Claim 1, recites the following compounds:  C1-C3, C5, C8, C9, C11-17, C19, C21-C24, C26-C37, C39, and C40 while lie outside the scope of Applicant’s formula (1).  Notice that a and b = integer of 1-4 and R1-2 cannot be hydrogen.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
12.	Claims 1, 2, 4, 5, and 7-10 are allowed.  Furthermore, Claim 3 would be allowed once the objection as set forth above is overcome.
	The closest prior art is provided by Park et al. (WO 2014/175627 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    247
    342
    media_image1.png
    Greyscale

([0011]) where X = C or Si and at least one of R1-2 = -L-A (with A = cyano) ([0013]-[0016]).  Embodiments are disclosed:

    PNG
    media_image2.png
    485
    379
    media_image2.png
    Greyscale

(page 8).  However, it is the position of the Office neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds of Applicant’s formula (1), particularly in regards to the nature of thee A group.

Response to Arguments
13.	Applicant’s arguments on pages 14-16 with respect to the deficiencies of the previously stated rejections have been considered but are moot in view of the new grounds of rejection as set forth above.


Conclusion

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786